Citation Nr: 1113326	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-11 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

Entitlement to service connection for sleep apnea (previously claimed as a snoring disorder).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1985 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

By way of a September 2007 rating decision, the RO confirmed and continued the previous denial of service connection for sleep apnea (previously claimed as a snoring disorder).

In August 2009, the Veteran presented testimony at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

The August 2007 statement of the case (SOC) also addressed 20 various issues, including increased ratings for lumbar disability, tendonitis of the left hip, bilateral sensorineural hearing loss, gout, bilateral Achilles tendonitis with heel spurs, allergic rhinitis, osteochondrosis, gastroesophageal reflux disease, external hemorrhoids, erectile dysfunction, hypertension, status post-removal colon polyps, residual scar post-removal of skin cancer on the nose; and entitlement to service connection for bilateral hand injury, scar middle finger of the left hand, rosacea, kidney stones, fainting/dizziness, residual scar from an appendectomy, and residuals from status post-removal of cancer of the left ear.  However, no substantive appeal was received within one year of the September 2006 rating decision addressing those claims, or within 60 days from the date of the SOC.  The RO closed the appeal on those issues.  As such, the Board does not have jurisdiction over these issues.  38 C.F.R. §§ 20.200, 20.302 (2010).

In August 2009, the Veteran submitted pertinent evidence, by way of medical records and written statements, directly to the Board, along with a written statement waiving initial review of this evidence by the RO.

FINDING OF FACT

There is competent and credible evidence of record that shows that the Veteran's sleep apnea had its onset in service.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§  1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefits sought on appeal.

Any defect, if one exists, with respect to either the duty to notify or the duty to assist must be considered harmless and will not be discussed.

II.  Service Connection for Sleep Apnea

The Veteran contends that he developed symptoms of sleep apnea (i.e., snoring, difficulty breathing while sleeping, and fatigue) during his active service and was first diagnosed with obstructive sleep apnea within one year of his discharge from active service.  (See August 2009 Hearing Transcript, p. 4).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic diseases, epilepsies, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment records show numerous complaints of snoring.  (February 1994, May 1994, June 1994, and December 1994).  An undated service treatment record noted that the Veteran had a consultation regarding his sleep study.  (See undated telephone consult).  A January 1995 sleep study noted insufficient evidence for a diagnosis of obstructive sleep apnea syndrome or upper airway resistance syndrome.  He was diagnosed with a primary snoring disorder.

A March 2004 treatment record noted that per the Veteran's history, he snored, but that he did not meet the criteria for apnea.  A January 2007 private treatment record noted difficulty sleeping secondary to stuffiness.  A March 2007 private treatment record noted that the Veteran had symptoms of sleep apnea (i.e., snoring and breathing difficulty during sleep/sudden stopping of breathing while he was sleeping).  An April 2007 sleep study diagnosed the Veteran with obstructive apnea/hypopnea disorder.  (See also June 2007 private treatment record from Hattiesburg Clinic).

In March 2009, the Veteran underwent a VA examination.  The VA examiner reviewed the claims file.  He noted, in part, that the Veteran complained of snoring while in the service.  He was seen by an otolaryngologist in June 1994 and complained of loud snoring with no daytime somnolence or headaches.  He was seen several times for sinus and rhinitis complaints, but there was no evidence to link these chronic complaints to the diagnosis of sleep apnea.  It was noted that the Veteran was seen by pulmonary in January 1995 and had a history of snoring without excessive daytime somnolence and no recent weight gain.  The Veteran slept eight hours per night.  The assessment was "doubt obstructive sleep apnea syndrome, but will get the sleep study."  After a sleep study in January 1995, the Veteran was diagnosed with primary snoring disorder.  It was noted that the diagnostic impression was insufficient evidence for a diagnosis of obstructive sleep apnea or upper airway resistance syndrome.  The Veteran was advised to lose weight and avoid a supine position, alcohol and sedatives.  He was also referred to the dentist for an oral appliance and an ear, nose, and throat doctor for a laser consult.  The VA examiner could not find the notes for the dental consult.  The VA examiner noted that the first reference to sleep apnea symptoms was on a clinic visit in March 2007.  Based on these complaints, he had sleep study with a CPAP (continuous positive airway pressure) machine and was diagnosed with obstructive sleep apnea/hypopnea disorder.  

The VA examiner noted that the first documented complaints that were consistent with sleep apnea were noted in March 2007.  The VA examiner concluded that it was less likely as not that his complaints of snoring/sleep problems in service were the cause of or resulted in the diagnosis of obstructive sleep apnea in 2007.  The VA examiner's rationale was premised on the fact that the Veteran did not have any complaints consistent with sleep apnea while in service.  He had snoring noted in service, but that the complaints were not consistent with the diagnosis of sleep apnea while in service.  The first symptoms were noted in March 2007.

Although the VA examiner reviewed the claims file, the rationale for his conclusion of lack of nexus is flawed.  The VA examiner concluded that sleep apnea was not related to service because, in essence, the first documented complaints of sleep apnea were in March 2007 and that he did not have complaints consistent with sleep apnea while in service.  Yet, the Veteran complained of the same complaints in service in March 2004.  The Veteran was diagnosed with obstructive sleep apnea/hypopnea based on these same complaints combined with another sleep study in April 2007.  Also, the Board notes that the initial sleep study conducted in January 1995 occurred over a decade prior to the Veteran being discharged from service (no CPAP machine).  The Veteran's symptoms appeared to have worsened by March 2004 while in service, but a sleep study was not conducted at that time.  Further, the VA examiner did not address the Veteran's assertion that his snoring was the initial manifestation of sleep apnea.  In sum, the VA examiner's opinion is contradictory, which limits its probative weight.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.").  

The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In ascertaining the competency and probative value of lay evidence, recent decisions of the United States Court of Appeals for Veterans Claims (Court) have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Here, the Veteran is competent to attest to snoring and difficulty sleeping.  In sum, the Board finds the Veteran's statements, to include his wife's statement, regarding the onset of his symptomatology plausible, credible, and of probative value.  In particular, the Veteran had almost 40 years of service and filed a claim for service connection for sleep apnea in April 2007, approximately less than a year after his discharge in May 2006 from service.  He also stated that since his discharge from active service, he has had symptoms of sleep apnea and was diagnosed with sleep apnea within 11 months of discharge from active service.  

By way of an April 2008 written statement, the Veteran's wife, in essence, stated that she and the Veteran have been married for 24 years and that his symptoms (i.e., snoring and breathing difficulty during sleep) have been present for the duration of their marriage, but have worsened over the years.  The Board finds the Veteran and his wife are competent to attest the symptomatology of the Veteran's sleeping disorder and duration of those symptoms.  As such, their opinions are probative as to the description of the Veteran's symptomatology, chronicity, and nexus.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim as to the theory of direct service connection.  The Veteran, however, is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence (i.e., where the evidence supports the claim or is in relative equipoise, the appellant prevails).  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Here, the Board finds the evidence of record to be in relative equipoise and thus determines that the totality of evidence establishes that the Veteran's sleep apnea is related to service and that he has had chronic symptoms ever since.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the criteria for establishing entitlement to service connection for sleep apnea are met.  









ORDER

Service connection for sleep apnea is granted.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


